Citation Nr: 0519409	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-21 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from January 1969 to April 
1971.  The veteran was engaged in combat and was awarded a 
Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the above claim.


FINDING OF FACT

The veteran does not have a dental condition resulting from a 
combat wound or other service trauma.


CONCLUSION OF LAW

Service connection for dental trauma is not warranted.  38 
U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 
3.381, 17.161 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  

VA has satisfied its duty to notify by means of January 2002 
and April 2004 letters from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005). 

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  There is 
sufficient competent medical evidence of record to decide the 
claim, as set forth below.  See 38 C.F.R. § 3.159(c)(4).

VA has attempted to locate records that the veteran 
identified which he stated would prove his claim.  The 
aforementioned records do not exist or are no longer in 
existence.  These consist of private hospital records and a 
sheriff's report.  The veteran himself has also indicated 
that he cannot obtain these records.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

In correspondence of record, the veteran contends that after 
returning from his Vietnam tour in November 1970, he was 
stationed at Fort Benning, Georgia.  While visiting his home 
during Christmas, he was attacked by some men who did not 
like Vietnam veterans.  He was struck several times in the 
mouth and teeth and had to take extensive leave from December 
1970 to January 1971 while hospitalized at the Hospital in 
the Pines, Lone Star, Texas.  He stated that the doctors who 
treated him were deceased and the hospital has since closed 
down.  He stated that when separating from service, he was 
not checked for any dental problems or signs for any other 
problems.  

The service medical records reflect that the veteran was 
afforded an entrance examination.  On examination, no 
abnormalities of the mouth were found and the veteran 
reported no severe tooth or gum trouble.  A dental rating 
sheet shows that upon entering service, the veteran underwent 
an examination, during which teeth numbers 1, 16, and 32 were 
reported as nonrestorable caries and tooth number 3 was 
reported missing.  

The service medical records are negative for any treatment 
for dental trauma to include the dental clinic records.  A 
dental rating sheet shows that upon entering service, the 
veteran underwent an examination, during which teeth numbers 
1, 16, and 32 were reported as nonrestorable caries and tooth 
number 3 was reported missing.  From September 1969 to 
October 1969, teeth numbers 1, 16, and 32 were extracted.  

A dental rating sheet shows that from September 1969 to 
October 1969, teeth numbers 1, 16, and 32 were extracted.  

As noted, the veteran alleges that in 1970, while on leave, 
his was involved in a fight which resulted in dental trauma.  
The 1970 clinic records do not show that this occurred.  

On separation examination, no abnormalities of the mouth were 
found.  The veteran, however, reported severe tooth and gum 
trouble.  However, he did not report any injury to his mouth, 
teeth, or gums.  It was noted that he had a "lindger" built 
on his teeth.  Dental examination showed teeth numbers 1, 3, 
16, and 32 were missing.  

A subsequent examination on February 1972 shows that teeth 
numbers 1, 3, and 16 were missing.  

A statement was submitted by V.P., who stated that she was a 
nurse's aid at Hospital in the Pines in December 1970 to 
January 1971 when the veteran was admitted.  The veteran had 
damage to his mouth, lip, teeth and head from a fight with 
non-military people.




Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran nor any other lay person is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one- 
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of this veteran, who was discharged in 
April 1971, clearly his recent application is untimely under 
the aforementioned eligibility category.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service. VAOPGCPREC 5- 
97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 
3.306(b)(1) (2004).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2004).

The veteran is a combat veteran.  However, the record does 
not show nor does the veteran allege that he suffered dental 
trauma during combat.  Thus, 38 U.S.C.A. § 1154 is not for 
application.  Rather, the veteran maintains that he suffered 
dental trauma during a fight.  

The service medical records are negative for any complaints 
or findings of dental trauma.  On entrance, tooth number 3 
was missing.  A dental rating sheet shows that from September 
1969 to October 1969, teeth numbers 1, 16, and 32 were 
extracted.  On separation those 4 teeth, but no others, were 
noted to be missing.  Although the veteran contends that his 
teeth were not examined at separation, there is a report of a 
separation examination.  At that time, the veteran reported 
severe tooth and gum trouble.  The record reflects that 
extractions were made to teeth which already had disease at 
entrance.  No abnormalities won separation noted.  Dental 
examination showed teeth numbers 1, 3, 16, and 32 were 
missing as they were the diseased teeth which had been 
extracted or were missing at entrance.  

In sum, the veteran asserts that he was in a fight in 
November 1970.  He maintains that he sustained trauma to his 
lip, teeth, and gums.  He alleges that he was hospitalized, 
but these records cannot be obtained.  He submitted lay 
evidence which purports to show that he was treated for 
injury to the lip, teeth, and gums.  The veteran and the lay 
evidence is competent to state that the veteran sustained 
injury in the area of the lip, teeth, and gums, but they are 
not competent to state that any current dental disability is 
related to that alleged injury.  See Espiritu v. Derwinski, 2 
Vet .App. 492, 495 (1992).  The nurse's aid has not been 
shown to have any medical degree.  

Further, the account of the incident is not documented in the 
record.  Specifically, although there are service medical 
records of record, there is no documentation of dental trauma 
in and around November 1970.  The teeth which were missing at 
separation were not missing as the result of dental trauma, 
as previously noted.  The Board weighs the competent evidence 
of the service medical records as being more probative than 
the statement of the veteran and the lay evidence that he 
sustained dental trauma.  While the veteran may have been in 
a fight and been treated thereafter, there is no evidence 
whatsoever that this resulted in dental trauma and lasting 
disability.  The veteran was in fact afforded a separation 
examination, despite his testimony to the contrary.  This 
objective evidence is more probative.  In addition, the 
record is negative for any current findings or residuals of 
dental trauma.  

Based on the foregoing, the Board finds that service 
connection for a dental disability or for dental trauma is 
not warranted.  The preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  See 
Gilbert.  


ORDER

Service connection for dental trauma is denied.  


	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


